NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANTONIO RODRIGUEZ RIVERA,           )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-642
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed February 13, 2015.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.

SILBERMAN, Judge.

             In this Anders1 appeal, Antonio Rodriguez Rivera seeks review of the

order revoking his community control for being out past curfew, being away from his

residence without permission, and living in a nonapproved area. Because competent,




             1
                 Anders v. California, 386 U.S. 738 (1967).
substantial evidence supports the trial court's finding that Rivera willfully and

substantially violated these terms of his community control, we affirm.

              When Rivera was twenty-three years old, he had a relationship with a

fourteen-year-old girlfriend which resulted in a pregnancy. Rivera entered guilty pleas

to charges of lewd or lascivious battery and child abuse by impregnation. On June 28,

2013, the court sentenced Rivera to concurrent terms of two years of sex offender

community control followed by sex offender probation.

              Rivera met with his community control officer and was instructed regarding

the conditions of supervision. One of those conditions precluded Rivera from living

within 1000 feet of a school, child care facility, park, playground, or other place where

children regularly congregate. See § 948.30(1)(b), Fla. Stat. (2013). Another condition

imposed a curfew that required Rivera to remain confined to his approved residence

between 10:00 p.m. and 6:00 a.m. See § 948.30(1)(a). Rivera was also required to

perform community service. His whereabouts were monitored by a GPS bracelet.

              Prior to his prosecution, Rivera had been living with his grandmother.

However, her residence was in violation of the 1000-foot rule, so the court gave Rivera

sixty days to find an approved residence. Rivera's family then moved to a home they

believed was in compliance with the 1000-foot rule. However, Rivera's community

control officer discovered that a neighbor within 1000 feet of the new home was

registered as a home daycare provider. When Rivera's sixty days expired, his

community control officer approved temporary lodging with another relative.

              Shortly thereafter, Rivera traveled with his father to a junkyard in Pinellas

County to get parts for his father’s car without getting permission from his community




                                            -2-
control officer. On September 17, 2013, Rivera's community control officer filed an

affidavit of violation of community control which alleged two violations for failing to

complete community service in July and August and two violations for leaving the

county without permission and being out of his approved residence without permission.

The trial court entered an order modifying the community control to include thirty days of

jail time, which Rivera began serving at once. The court also granted Rivera a thirty-

day extension of time in which to find an approved residence.

              When Rivera was released from jail, he was homeless. Rivera's

community control officer placed him in a location he had previously used for homeless

sex offenders, which was a small parking lot on Channelside Drive in downtown Tampa.

Because there was no shelter in the parking lot, Rivera's grandmother let him sleep

there in her van. Rivera was given permission to return the van to his grandmother's

home in the morning, take a shower, and go on with his day.

              But Rivera could not abide this arrangement for long. At around 10:30

p.m. on October 16, 2013, Rivera went to his father’s home to stay even though he had

been told this was an unapproved location. Rivera's GPS monitor triggered an alarm at

10:35 p.m. because he was out past his 10:00 p.m. curfew at an unapproved location.

The employee monitoring Rivera's GPS phoned Rivera and told him to go "home" to the

Channelside parking lot, but Rivera refused and said he did not want to stay there

alone. He was arrested a few hours later at his father's home.

              On October 23, 2013, Rivera's community control officer filed an affidavit

of violation of community control that alleged violations for being out past curfew, being

away from his residence without permission, and living in a nonapproved area. The trial




                                            -3-
court held an evidentiary hearing at which the State offered testimony in support of the

facts set forth above and Rivera declined to call any witnesses. The court found that

Rivera had committed the charged violations and that they were willful and substantial.

The court revoked community control and sentenced Rivera to the lowest permissible

sentence of 121.05 months in prison for lewd or lascivious battery and to a concurrent

term of sixty months in prison for child abuse by impregnation.

              In order to support a revocation of community control or probation, the

State must prove a willful and substantial violation of the conditions of supervision by

the greater weight of the evidence. Filmore v. State, 133 So. 3d 1188, 1193 (Fla. 2d

DCA 2014). This court reviews this finding to determine whether it is supported by

competent, substantial evidence. We review the trial court's decision to revoke

supervised release for an abuse of discretion. Id.

              We conclude that the court's finding of willful and substantial violations of

the conditions of supervision was supported by competent, substantial evidence. The

State presented testimony that Rivera was instructed that he could not live within 1000

feet of a school, child care facility, park, playground, or other place where children

regularly congregate and that he had to remain confined to his approved residence

between 10:00 p.m. and 6:00 a.m. The State also presented testimony that Rivera was

aware that his father's home did not comply with the 1000-foot rule. Finally, the State

presented testimony that Rivera went to his father's house after curfew and refused to

return to his approved residence.

              We recognize that Rivera's approved "residence" was a van in a parking

lot in downtown Tampa, and we understand his reluctance to spend his nights living in




                                            -4-
that manner. We are troubled by the fact that the terms of Rivera's community control

have rendered him homeless. This does not appear to facilitate the goals of sex

offender community control which are "treatment of the offender and the protection of

society." State v. Coleman, 44 So. 3d 1198, 1200 (Fla. 4th DCA 2010); see generally

Catharine Skipp, A Law for the Sex Offenders Under a Miami Bridge, Time, Feb. 1,

2010, http://content.time.com/time/nation/article/0,8599,1957778,00.html (discussing

similar residency laws that rendered many sex offenders homeless in Miami).

              This situation raises the question of whether Rivera's residency

restrictions could be better tailored to avoid making him homeless. But because the

evidence was sufficient to establish multiple willful and substantial violations of

community control, we cannot say that the trial court abused its discretion in revoking

community control.

              Affirmed.



NORTHCUTT and MORRIS, JJ., Concur.




                                            -5-